I concur in this decision because I feel that the philosophy comports with the general thrust of what I stated in the case ofJenkins v. Division of Wildlife, unreported, Tenth Appellate District, No. 75AP-524, rendered August 12, 1976.
In such decision, at page 5, I stated:
"Fundamentally, the tortious conduct complained of against the state, in order to fall within the purview of the statute, must be the type of act or function that could be done by a private party rather than an act or function uniquely governmental by nature, exercising an officer's discretionary administrative determination. Governmental functions that cannot be performed by a private party are not within the ambit of the waiver of immunity. There are, of course, a considerable number of functions which are intrinsically capable of performance only by the government and not by private parties, and within these areas of activity it is our view that the government has not waived its immunity from liability resulting from damages caused by purely governmental functions."
Here, the type of act or function could be done by a private party, rather than a discretionary act or function uniquely governmental by nature; and, in similar manner, as in the case of a private mental hospital there is a duty to act reasonably and in good faith in the release of known dangerous mental patients, for the breach of which third parties may maintain an action against the state. *Page 44